Citation Nr: 1744448	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  14-30 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction (ED).

2.  Entitlement to service connection for ED, to include as secondary to service-connected erythema multiforme.


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to December 1957. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing is of record.

In characterizing the issue of service connection for ED, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the claim as set forth on the title page.

The issue of entitlement to service connection for ED is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

An unappealed Board decision from December 2005 denied service connection for ED, and became final.  Since that decision, the Veteran has provided new and material evidence regarding the possible etiology of ED.





CONCLUSION OF LAW

New and material evidence having been submitted, the claim for service connection for ED is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2005, the Board denied a claim for service connection for ED.  The Veteran did not file a timely appeal to the United States Court of Appeals for Veteran Claims (Court) and that decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  In December 2011, the Veteran applied to reopen that claim.  A January 2011 rating decision found that there was no evidence relating ED to service or a service-connected disability, and denied the claim for service connection. 

The new evidence submitted by the Veteran includes lay statements from the Veteran, updated VA medical records, and new VA examinations and opinions.  Additionally, and most significantly, the new evidence of record includes testimony from the Veteran asserting new information with regard to the initial indications and symptoms of ED, shortly after separation from service.  The Board also notes that since the most recent denial of the claim, the Veteran has been diagnosed with and has established service connection for several other disabilities that may have a secondary effect on ED.  The Board finds that evidence is both new and material, as the evidence was submitted after the most recent final denial, and may substantiate the Veteran's claim.

Accordingly, the Board finds that new and material evidence sufficient to reopen the claim has been submitted, and the claim for service connection for ED is reopened.  38 C.F.R. § 3.156 (2016).



ORDER

New and material evidence having been submitted, the claim for service connection for ED is reopened.


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the claim for service connection for ED on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is provided every possible consideration.

With regard to the claim for service connection for ED, to include as secondary to service-connected disabilities, the Veteran was provided VA examinations in June 2012 and August 2012 to assess the nature and etiology of the claimed disability, to specifically include, as secondary other service-connected disabilities.  The Board finds both of those examinations to be incomplete.  With regard to the June 2012 examination and opinion, the VA examiner did not adequately address the etiology of the Veteran's ED, by providing a speculative opinion with regard to ED and medications for service-connected erythema multiforme.  The examiner noted explicitly that no conclusion could be made with regard to any secondary connection without resorting to mere speculation.  The Board finds that opinion to be speculative and inadequate for adjudication. 

The Board also finds the August 2012 opinion to be incomplete.  While in that report the VA examiner explicitly concluded that t ED was not the result of or aggravated by erythema multiforme, or treatment thereof, the examiner did not provide an adequate rationale or explanation for that funding.  The examiner only noted that treatment by prednisone does not result in or aggravate ED.  The Board finds that such lack of rationale to be incomplete and that an addendum opinion is required for the VA to fulfill the duty to assist the Veteran and address other claimed causes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.

2.  Schedule the Veteran for a VA examination with a genitourinary doctor.  The examiner must review the claims file and should note that review in the report.  The examiner is ask to provide an opinion regarding the nature and etiology of ED, and whether it is at least as likely as not (50 percent probability or greater) that disability, diagnosed during the pendency of the appeal, (1) is related to the Veteran service or any event, disease, or injury during service, (2) is due to or the result of any service-connected disability, to specicifically include hypertension, diabetes, and erythema multiforme (3) has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, or (4) manifested within one year following separation from service.  Any additional tests that the examiner deems necessary should be performed.  The rationale for all opinions expressed should be provided. 

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

